Citation Nr: 1732434	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the September 2009 VA Form 9, the Veteran marked the appropriate box to indicate that he desired a hearing before the Board at the RO (Travel Board).  In a December 2009 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(2016).  In August 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain the Veteran's Social Security Administration (SSA) records, which have been associated with the claims file.  In the March 2016 decision, the Board reopened the Veteran's claim for service connection for a back disability, and remanded this claim for a VA examination to determine the nature and etiology of this disorder.  The VA examination was conducted in June 2016, and report of the examination has been associated with the claims file.  The Board finds that the AOJ substantially complied with the August 2014 and March 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)(remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In the March 2016 decision, the Board also granted the Veteran's claim seeking service connection for an acquired psychiatric disorder.  In the July 2016 rating decision, the AOJ effectuated the March 2016 decision, and granted service connection for the Veteran's psychiatric disorders, diagnosed as major depressive disorder and generalized anxiety disorder, and evaluated this disorder as noncompensably disabling, effective October 3, 2008.  In the December 2016 rating decision, the AOJ increased the disability rating for the Veteran's psychiatric disorder to 70 percent disabling, effective August 24, 2016.  The Veteran filed a notice of disagreement (NOD) with this decision in February 2017, and a Statement of the Case (SOC) was issued in May 2017.  However, the Veteran did not perfect a timely appeal of this claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his current back disorder is related to his in-service back injuries.  Specifically, the Veteran asserts that his current back disorder is related to a back injury that occurred when he attempted to commit suicide and jumped from a two-story window during service in December 1981.  See, e.g., October 2007 VA treatment report; August 2012 DRO Hearing Transcript.  

The Veteran's service treatment records reflect his complaints of back pain following the December 1981 suicide attempt.  Although report of the December 1981 x-ray revealed no evidence of a fracture, the clinical treatment records reflect that the Veteran was assessed with having a soft tissue injury.  Subsequent clinical records reflect that the Veteran was seen at the military clinic in April 1985 with complaints of back pain on his left side following an injury during a baseball game the night before.  After evaluating the Veteran, the in-service clinician assessed him with having muscle spasms and pain in the left lower quadrant.  Clinical records dated in November 1988 reflect that the Veteran presented at the clinic with complaints of back pain of two hours duration.  The Veteran stated that he fell while playing basketball and was assessed with having a contusion on the right 'scapular' region.  Subsequent service treatment records dated in December 1988 reflect that the Veteran presented at the military clinic with complaints of back pain of three to four weeks duration.  During the evaluation, the Veteran reported to experience pain all the time.  Although report of the December 1988 lumbar spine x-ray was negative for any abnormalities, the Veteran was diagnosed with having a low back strain and instructed to refrain from physical training exercises, to include lifting and carrying heavy items.  

The Veteran was afforded a VA examination in October 1991, during which time, he reported a history of back pain since service.  According to the Veteran, following his discharge, he experienced more frequency of low back pain that occurred every few months.  He states that he is unable to sit for greater than one to two hours without experiencing back pain, and he is unable to have prolonged standing greater than three hours without having back pain.  Based on the discussion with, and evaluation of the Veteran, the VA examiner diagnosed him with a history of lower back pain.  According to the examiner, based on the Veteran's history, he was mildly symptomatic, and has functional impairment due to his inability to sit or stand for long periods of time.     

In a July 1998 VA 21-4142 form, the Veteran indicated that he had received treatment for his back injury with D.B., M.D., at the St. Louis Injury Institute.  In a subsequent VA 21-4142 form (also dated in July 1998), the Veteran indicated that he had received treatment for his back pain at the John Cochran VA medical center (VAMC) from 1989 to the present time.  

Pursuant to the March 2016 Board decision, the Veteran was afforded a VA examination in connection to his lumbar spine condition in June 2016.  During the examination, the Veteran provided his medical and military history and described his December 1981 in-service fall and the pain he experienced following this injury.  The examiner observed that the Veteran was seen two times within a short period of time following this incident, and his complaints resolved with conservative therapy and follow-up observation.  According to the examiner, the Veteran "was not seen again the remaining [eight] years through his discharge [in June 1989] for any back complaints."  The Veteran also provided his post-service occupational and medical history, and explained that he was involved in a motor vehicle accident (MVA) in 1994.  However, he did not provide any specific details about his back other than commenting that he did not recall being injured to any significant extent.   The Veteran also stated that he was struck in his lower back by a cabinet while performing dental office duties in 2007, and has undergone pain management treatment with G.P., M.D. at his St. Louis Hills office since this incident.  

Based on his discussion with, as well as his physical examination of the Veteran, the VA examiner diagnosed the Veteran with having lumbar osteoarthritis and degenerative disc disease, and determined that it was less likely than not that this disorder was "secondary to his active duty military period" and/or incurred in, or caused by, the claimed in-service injury, event or illness.   In reaching this determination, the examiner acknowledged that the Veteran had a brief period of low back pain following his December 1981fall, and received conservative treatment with brief follow up visits.  However, according to the examiner, there were "no further STR entries through discharge describing any back complaints."  The examiner also reasoned that there was an "[essential] vacuity between brief 12/1981 fall and subsequent development back complaints mid decade of 2000-2010."  

Unfortunately, the Board does not find this medical opinion to be adequate.  As reflected above, the service treatment records reflect that the Veteran was treated several additional times for his complaints of back pain following the December 1981 in-service injury, as reflected by clinical records dated in April 1985 and November-December 1988.  Indeed, the examiner appears to have based his conclusion predominantly on the mistaken understanding that following the Veteran's December 1981 in-service fall, other than two treatment visits within a short period of time following this incident, the service treatment records were predominantly negative for any complaints or diagnoses of, or treatment for, the back condition.  Indeed, the examiner made no mention of the December 1988 clinical records reflecting an assessment of a back strain.  

Moreover, in his July 1998 medical release forms, the Veteran indicated that he had received treatment for his back condition at the St. Louis Injury Institute between 1994 through 1995, and at the John Cochran VAMC since his separation from service in 1989.  Although treatment records from the VAMC, dated as early as 2007, have been retrieved and associated with the claims file, with the exception of a 1992 x-ray report, VA treatment records for the period of time prior to 2007, as well as the specified treatment records issued from the St. Louis Injury Institute, have not been retrieved, nor have they been deemed unavailable by the VA.  

In light of the Veteran's complaints of ongoing back pain since his separation from service, and given that the examiner relied on an inaccurate understanding and summary of the claims file (namely that following the December 1981 in-service fall, the service treatment records were negative for any complaints of back symptoms), and given that in the March 2016 remand instructions, the Board instructed the examiner to take into consideration the Veteran's in-service back injuries when rendering his opinion, the Board finds that the June 2016 medical opinion is of limited probative value because it is not predicated on an accurate factual premise and complete review of the claims file. The United States Court of Appeals for Veterans Claims (Court) has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Indeed, the examiner does not appear to have even reviewed or acknowledged the Veteran's April 1985 and November/December 1988 in-service injuries when rendering his opinion.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998). Accordingly, the matter must be remanded for another VA examination and clarifying medical opinion.

As this claim is being remanded again, the Veteran's more recent VA medical records and any other outstanding medical records should also be retrieved and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed right knee disability. This shall specifically include VA treatment records issued from the John Cochran VAMC, and dated from 1989 through 2007, as well as updated treatment records from any VA facility.  This should also include private treatment records issued from the Dr. B. at the Spinal Injury Institute between 1994-1995, and Dr. G. P. at the St. Louis Hills office from 2007 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  Once these records have been associated with the claims file, refer the claims file to the same VA examiner who conducted the June 2016 VA examination, or another VA physician if this examiner is not available.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  In addition to the December 1981 clinical records, the examiner should specifically take into consideration the April 1985, November 1988 and December 1988 clinical reports, as well as the December 1988 in-service assessment of back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

After reviewing the record in full, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the low back disability diagnosed at the examination had its clinical onset in service or is otherwise related to the Veteran's military service, to include any of his in-service injuries dated in April 1985 and/or November/December 1988, as well as the in-service assessment of back sprain.  In answering this question, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his low back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

If the examiner finds that the Veteran's low back is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


